Exhibit 10.19

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE XPO LOGISTICS,
INC. 2011 OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of [•], between XPO
Logistics, Inc., a Delaware corporation (the “Company”), and [•].

This Performance-Based Restricted Stock Unit Award Agreement (this “Award
Agreement”) sets forth the terms and conditions of a target award of [•]
performance-based restricted stock units (this “Award”) that are subject to the
terms and conditions specified herein (each such restricted stock unit, an
“RSU”) and that are granted to you under the XPO Logistics, Inc. 2011 Omnibus
Incentive Compensation Plan (the “Plan”). This Award provides you with the
opportunity to earn, subject to the terms of this Award Agreement, shares of the
Company’s Common Stock, $0.001 par value (“Share”), or cash, as set forth in
Section 3 this Award Agreement.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement, including the provisions
of Section 6(e) of the Plan. In the event of any conflict between the terms of
the Plan and the terms of this Award Agreement, the terms of the Plan shall
govern. Except as explicitly set forth in this Award Agreement, in the event of
any conflict between the terms of this Award Agreement and the terms of any
individual employment agreement between you and the Company or any of its
Subsidiaries (an “Employment Agreement”), the terms of your Employment Agreement
will govern. Notwithstanding any provision of this Award Agreement to the
contrary, in the event of any conflict between the terms of Section 6(e) of the
Plan, on the one hand, and this Award Agreement or your Employment Agreement, on
the other hand, the terms of Section 6(e) of the Plan shall govern except with
respect to vesting of RSUs upon a termination of your employment due to death or
Disability, by the Company without Cause or by you for Good Reason, which, in
each case, shall be governed by the terms of your Employment Agreement.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.



--------------------------------------------------------------------------------

“Cause” has the meaning set forth in your Employment Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Determination Date” means the date as soon as reasonably practicable following
the completion of the applicable Performance Evaluation Period, but in no event
later than March 15 of the calendar year following the completion of the
applicable Performance Evaluation Period, as determined by the Committee, on
which the Committee determines whether the Performance Goal has been achieved.

“Disability” has the meaning set forth in your Employment Agreement.

“Good Reason” has the meaning set forth in your Employment Agreement

“Performance Evaluation Period” has the meaning set forth on Exhibit A attached
hereto.

“Performance Goal” means the goal set forth on Exhibit A attached hereto, the
achievement of which determines whether the RSUs subject to this Award Agreement
shall be earned.

“Section 409A” means Section 409A of the Code, and the regulations and other
interpretive guidance promulgated thereunder, as in effect from time to time.

“Settlement Date” means the date as soon as reasonably practicable following the
Vesting Date, but in no event later than March 15 of the calendar year following
the later of the applicable Vesting Date and the year in which the applicable
Performance Goal is satisfied, on which the Company delivers to you Shares or
cash in settlement of the RSUs subject to this Award Agreement.

“Vesting Date” means the date on which the service requirement ends with respect
to a tranche of RSUs.

SECTION 3. Vesting and Settlement. (a) Performance-Based Vesting. (i) On each
Vesting Date, you shall have the opportunity to vest in the RSUs subject to this
Award Agreement as set forth below.

 

Scheduled Vesting Date

   Approximate Percentage
Eligible to Vest on Such Date   Number of RSUs
Eligible to  Vest on Such Date

September 2, 2012

   20%   [•]

September 2, 2013

   20%   [•]

September 2, 2014

   20%   [•]

September 2, 2015

   20%   [•]

September 2, 2016

   20%   [•]

 

2



--------------------------------------------------------------------------------

On each Determination Date, the Committee shall determine whether the
Performance Goal has been attained for the applicable Performance Evaluation
Period and shall provide notice to you of such determination as soon as
reasonably practicable following such determination in accordance with
Section 11 of this Award Agreement. Except as otherwise determined by the
Committee in its sole discretion, which shall be subject to Section 6(e) of the
Plan, or provided in your Employment Agreement or in Section 3 of this Award
Agreement, the delivery of Shares or cash with respect to the RSUs is contingent
on the attainment of the Performance Goal. Accordingly, unless otherwise
determined by the Committee in its sole discretion or provided in your
Employment Agreement or in Section 3 of this Award Agreement, you will not
become entitled to payment with respect to the RSUs subject to this Award
Agreement unless the Committee determines that the Performance Goal has been
attained. Upon such determination by the Committee and subject to the provisions
of the Plan and this Award Agreement, you shall have the right to payment in the
form of Shares, cash or a combination thereof equal to that percentage of the
RSUs as corresponds to the applicable Vesting Date. Furthermore, pursuant to
Section 4 of this Award Agreement and except as otherwise determined by the
Committee in its sole discretion or provided in your Employment Agreement or in
Section 3 of this Award Agreement, in order to be entitled to payment with
respect to a tranche of RSUs, you must be employed by the Company or one of its
Subsidiaries on the applicable Vesting Date.

(ii) In the event that your employment with the Company is terminated prior to
the last Vesting Date under any of the circumstances described in your
Employment Agreement, your entitlement to receive Shares or cash pursuant to
this Award shall be governed by the relevant section of your Employment
Agreement. If you remain employed until the applicable Vesting Date, in the
event that the Performance Goal has not been achieved prior to such Vesting Date
but is achieved following such Vesting Date, the RSUs that would otherwise have
vested on such Vesting Date will vest and be settled as promptly as practicable
after the applicable Determination Date but in no event later than March 15 of
the year following the year in which the applicable Performance Goal is
satisfied.

(b) Settlement of RSU Award. Except as set forth in your Employment Agreement
and subject to Sections 3(a), 3(c) and 7 of this Award Agreement, on each
Settlement Date, the Company shall deliver to you or your legal representative
either (i) one Share or (ii) a cash payment equal to the Fair Market Value
determined as of the relevant Settlement Date of one Share, in each case, for
each RSU that has vested in accordance with the terms of this Award Agreement;
provided that, the Company shall have sole discretion to determine whether to
settle such RSUs in Shares, cash or a combination thereof.

 

3



--------------------------------------------------------------------------------

(c) Change of Control. In the event of a Change of Control, all outstanding RSUs
shall accelerate vesting as of immediately prior to such Change of Control. In
addition, all outstanding RSUs shall accelerate vesting in accordance with the
terms of Section 3(d) of your Employment Agreement in the event your employment
is terminated without Cause prior to a Change of Control and such termination of
employment is in anticipation of the Change of Control and such Change of
Control actually occurs not later than six months following the date on which
such termination occurs. Except as otherwise set forth in your Employment
Agreement, all outstanding RSUs that accelerate pursuant to this Section 3(c)
shall be settled not later than the tenth (10th) day following the date of such
Change of Control.

SECTION 4. Forfeiture of RSUs. Notwithstanding the foregoing, unless the
Committee determines otherwise, and except as otherwise provided in your
Employment Agreement or in Section 3 of this Award Agreement, if the Vesting
Date with respect to any RSUs awarded to you pursuant to this Award Agreement
has not occurred prior to the earliest to occur of (a) the date on which your
employment with the Company or any of its Subsidiaries terminates, (b) the date
on which you breach any restrictive covenant (which, for the avoidance of doubt,
includes any non-compete, non-solicit, non-disparagement or confidentiality
provisions) contained in any arrangements with the Company (including your
Employment Agreement) to which you are subject and (c) the date on which you
engage in fraud or wilful misconduct that contributes materially to any
financial restatement or material loss to the Company or any of its
Subsidiaries, your rights with respect to such RSUs shall immediately terminate,
and you shall be entitled to no further payments or benefits with respect
thereto. Furthermore, except as otherwise provided in your Employment Agreement,
in the event that the Company terminates your employment for Cause or you engage
in conduct described in clause (b) or (c), the Company, at any time up to six
months after such termination or learning of such conduct, as applicable, may
terminate or cancel the RSUs, including any vested amounts thereof, and require
you to forfeit or remit to the Company any amount payable, or the after-tax net
amount paid or received by you, in respect of any RSUs; provided, however, that,
in cases where cure is possible, you shall first be provided a 15-day cure
period to cease, and to cure, such conduct.

SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the RSUs subject to this Award
Agreement unless and until certificates representing Shares are actually issued
and delivered to you or your legal representative in settlement of this Award.

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of RSUs in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.

 

4



--------------------------------------------------------------------------------

SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares or cash pursuant to Section 3(b) or 3(c) of this Award Agreement, as the
case may be, is conditioned on satisfaction of any applicable withholding taxes
in accordance with this Section 7(a) and Section 9(d) of the Plan. No later than
the date as of which an amount first becomes includible in your gross income for
Federal, state, local or foreign income tax purposes with respect to any RSUs,
you shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, any Federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld with respect to such
amount. In the event that there is withholding tax liability in connection with
the settlement of the RSUs, you may satisfy, in whole or in part, any
withholding tax liability by having the Company withhold from the number of
Shares or cash you would be entitled to receive upon settlement of the RSUs, an
amount in cash or a number of Shares having a Fair Market Value (which shall
either have the meaning set forth in the Plan or shall have such other meaning
as determined by the Company in accordance with applicable withholding
requirements) equal to such withholding tax liability.

(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including your consent to
the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for the
Southern District of New York and (ii) the courts of the State of New York for
the purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the Southern
District of New York or, if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the courts of the State of
New York. You and the Company further agree that service of any process,
summons, notice or document by U.S. registered mail to the other party’s address
set forth below shall be effective service of process for any action, suit or

 

5



--------------------------------------------------------------------------------

proceeding in New York with respect to any matters to which you have submitted
to jurisdiction in this Section 10(a). You and the Company irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Award Agreement or the Plan in (A) the United
States District Court for the Southern District of New York or (B) the courts of
the State of New York, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:

 

If to the Company:

  

XPO Logistics, Inc.

429 Post Road

Buchanan, MI 49107

Attention: General Counsel

with copies to:

  

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Attention: Jennifer S. Conway, Esq.

Facsimile: (212) 474-3700

If to you:

  

To your address as most recently supplied

to the Company and set forth in the

Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

 

6



--------------------------------------------------------------------------------

SECTION 12. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.

SECTION 13. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.

SECTION 14. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 15(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the RSUs shall be subject to the provisions of
Section 7(c) of the Plan).

SECTION 15. Section 409A. (a) It is intended that the provisions of this Award
Agreement comply with Section 409A, and all provisions of this Award Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
business day after such six-month period.

 

7



--------------------------------------------------------------------------------

(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.

SECTION 16. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. You and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

XPO LOGISTICS, INC.,

    by

      Name:   Gordon E. Devens   Title:  

Senior Vice President,

General Counsel

[EMPLOYEE],

   

 

9



--------------------------------------------------------------------------------

Performance Goal

 

  •  

The Performance Goal shall be achieved when the Company’s Revenue (as defined
below) is greater than the Company’s combined revenue from the first and second
quarters for fiscal year 2011 ($85.6 million), as reported in the Company’s
consolidated financial statements for such quarters.

 

  •  

“Performance Evaluation Period” shall mean any two consecutive fiscal quarters
in fiscal year 2012.

 

  •  

“Revenue” shall mean the Company’s combined revenue for a Performance Evaluation
Period as reported in the Company’s consolidated financial statements for such
quarters.

 

  •  

If the Performance Goal is not achieved during the first Performance Evaluation
Period, this Award shall not be earned and shall be carried over to the
following Performance Evaluation Period.

 

  •  

For example, if the Performance Goal is not achieved during the first two
quarters of fiscal year 2012 but is achieved in a subsequent Performance
Evaluation Period, then the RSUs originally scheduled to vest on September 2,
2012 will vest as soon as reasonably practicable following the completion of the
applicable Performance Evaluation Period and in no event later than March 15,
2013.

 

  •  

This Award shall be considered earned when the Performance Goal is achieved but
shall remain subject to vesting through September 2, 2016 in accordance with
Section 3(a) of this Award Agreement.

 

  •  

If the Performance Goal is not achieved during any Performance Evaluation
Period, this Award shall be forfeited upon the final Determination Date.

 

10